                                     24 Filed 03/08/21
      Case 1:21-cv-01715-RA Document 25       03/05/21 Page 1 of 1




                                     +1-212-474-1000

                                    dstuart@cravath.com




                                                                          March 5, 2021

                                Smith v. Annucci et al.
                   1:21-cv-01715-RA [rel. 1:17-cv-07954-RA-OTW]

Dear Judge Abrams:

               We represent Plaintiff in the above-titled action. On February 22, 2021,
Plaintiff moved for leave to proceed anonymously and to maintain the confidentiality of
certain Defendants identified by pseudonyms in the publicly filed complaint. The Court
granted Plaintiff’s motion on February 24, 2021 (Order on Pl.’s Mot. for Leave to
Proceed Anon., Smith v. Annucci, No. 21-mc-199 (S.D.N.Y. Feb. 24, 2021), ECF No. 3).

              For the same reasons set forth in Plaintiff’s motion to proceed
anonymously, Plaintiff respectfully requests permission for the Clerk to issue summonses
for the anonymous defendants, by their true names, under seal.


                                                 Very truly yours,




                                                  David M. Stuart

                                                            Application granted.
Hon. Ronnie Abrams
   United States District Judge
      Thurgood Marshall                                     SO ORDERED.
          United States Courthouse
              40 Foley Square
                 New York, NY 10007                         ______________________
                                                            Hon. Ronnie Abrams
                                                            03/08/2021
